Name: Commission Regulation (EEC) No 2989/90 of 16 October 1990 fixing the export refunds for products processed from fruit and vegetables as provided for in Article 12 of Council Regulation (EEC) No 426/86 and amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  agricultural structures and production
 Date Published: nan

 17. 10 . 90No L 285/16 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2989/90 of 16 October 1990 fixing the export refunds for products processed from fruit and vegetables as provided for in Article 12 of Council Regulation (EEC) No 426/86 and amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, trade are being determined, account should be taken of the prices referred to in paragraph 2 of the said Article ; Having regard to the Treaty establishing the European Economic Community, Whereas the export refunds for these products were last fixed by Commission Regulation (EEC) No 2000/90 (4) ; Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2201 /90 (2), and in particular Article 12 (2) and (5) thereof, Whereas when the application of the rules referred to above results in an amount of refund which for products listed in Article 1 ( 1 ) (b) of Regulation (EEC) No 426/86 is supposed to be lower than the refund for the added sugars pursuant to Article 11 of the same Regulation, no refund should be fixed ; whereas, in such cases, the refunds for added sugars should apply ; Whereas, pursuant to Article 12 ( 1 ) of Regulation (EEC) No 426/86, to the extent necessary to enable the products referred to in Article 1 (1 ) (a) of the said Regulation to be exported in economically significant quantities on the basis of prices for those products on the world market, the difference between those prices and prices within the Community may be covered by an export refund ; whereas Article 12 (3) of Regulation (EEC) No 426/86 provides that in cases where the refund for sugars incor ­ porated in the products listed in Article 1 ( 1 ) (b) of the Regulation is not sufficient to permit export of the products, the refund fixed pursuant to Article 12 (1 ) shall apply for such exports ; Whereas, as a result of the introduction of the Combined Nomenclature by Council Regulation (EEC) No 2658/87 (*), as last amended by Regulation (EEC) No 2943/90 (6), the nomenclature applicable from 1 January 1988 to export refunds for agricultural products is established by Commission Regulation (EEC) No 3846/87 Q, as last amended by Regulation (EEC) No 2659/90 (8) ; whereas it is necessary to amend the nomen ­ clature in order to adapt the refunds to market necessi ­ ties ; Whereas the nonfixing of refunds for peeled tomatoes to be exported to the USA entails the application of the provisions of Article 16 of Commission Regulation (EEC) No 3665/87 of 27 November 1987 laying down common detailed rules for the application of the system of export refunds on agricultural products (s), as last amended by Regulation (EEC) No 1 61 5/90 (10) ; Whereas, pursuant to Article 2 of Council Regulation (EEC) No 519/77 of 14 March 1977 laying down general rules for granting export refunds on products processed from fruit and vegetables and criteria for fixing the amount of such refunds (}), account should be taken, when refunds are being fixed, of the existing situation and future trends with regard to, on the one hand, prices and availabilities on the Community market of products processed from fruit and vegetables and, on the other hand, prices ruling in international trade ; whereas account should also be taken of the costs referred to in subparagraph (b) of the said Article and of the economic aspect of the proposed exports ; Whereas application of the abovementioned rules and criteria to the current market situation, and in particular to the prices of products processed from fruit and vege ­ tables on the Community market and in international trade entails fixing an appropriate refund ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, Whereas, in accordance with Article 3 of Regulation (EEC) No 519/77, account should be taken, when prices on the Community market are being determined, of the ruling prices which are most favourable from the point of view of exportation ; whereas, when prices in international o OJ No L 180, 13. 7. 1990, p. 9 . 0 OJ No L 256, 7. 9 . 1987, p. 1 . (6) OJ No L 281 , 12. 10 . 1990, p. 22. 0 OJ No L 366, 24. 12. 1987, p. 1 . 8) OJ No L 254, 18. 9 . 1990, p. 5. 0 OJ No L 351 , 14. 12. 1987, p. 1 . H OJ No L 152, 16. 6. 1990, p. 33 . (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 201 , 31 . 7. 1990, p. 1 . (3) OJ No L 73, 21 . 3 . 1977, p. 24 . Official Journal of the European Communities No L 285/1717. 10 . 90 HAS ADOPTED THIS REGULATION : of America shall be taken into consideration for the application of Article 16 of Regulation (EEC) No 3665/87. 4. Where no refund is fixed for a product listed in Annex I, that product may, where applicable, benefit from any export refund applicable to added sugars pursuant to Article 11 of Regulation (EEC) No 426/86 . Article 2 Regulation (EEC) No 2000/90 is hereby repealed. Article 3 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. Article 1 1 . The export refunds referred to in Article 12 of Regu ­ lation (EEC) No 426/86 shall be as set out in Annex I hereto. 2. The information relating to CN code 2002 10 listed in Annex II hereto shall be inserted in sector 12, 'Products processed from fruit and vegetables', to the Annex to Regulation (EEC) No 3846/87. 3 . The non-fixing of a refund rate for peeled tomatoes, as defined in Annex I, to be exported to the United States This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 1990. For the Commission Ray MAC SHARRY Member of the Commission No L 285/18 Official Journal of the European Communities 17. 10 . 90 ANNEX I to the Commission Regulation of 16 October 1990 fixing the export refunds for products processed from fruit and vegetables as provided for in Article 12 of Council Regulation (EEC) No 426/86 (ECU/100 kg net) Product code Destination of the exports (') Refund (J) 0812 10 00 100 01 13,30 2002 10 10 100 02 15,00 2006 00 31 000 01 30,22 2006 00 90 100 01 30,22 2008 19 10 100 I 21,80 2008 19 90 100 21,80 2009 11 99 110 2,10 2009 19 99 110 II 2,10 2009 11 99120 4,20 2009 19 99 120 4,20 2009 11 99 130 II 6,30 2009 19 99 130 II 6,30 2009 11 99 140 II 8,40 2009 19 99 140 8,40 2009 11 99 150 10,50 2009 19 99 150 10,50 (') For the following destinations : 01 All destinations except North America ; 02 All destinations except the United States of America. (2) Amounts shown shall apply to products obtained from fruit harvested within the Community. ANNEX II CN code Description Product code ex 2002 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid : 2002 10  Tomatoes, whole or in pieces : 2002 10 10   Peeled :    In immediate packings of a net content equal to or greater than 1 kg 2002 10 10 100    Other 2002 10 10 900 2002 10 90   Other 2002 10 90 000